

FINDERS AGREEMENT
 
THIS FINDERS AGREEMENT (this “Agreement”) is dated as of the 26th day of
October, 2006, by and between Platinum Energy Resources, Inc., a Delaware
corporation (“Platinum”), and Lance Duncan, an individual (“Duncan”).
 
WHEREAS, on January 26, 2006, Platinum, Tandem Energy Holdings, Inc. (“Tandem”)
and PER Acquisition Corp. (“PER”) and certain stockholders of Tandem, entered
into an Agreement and Plan of Merger (as amended, the “Merger Agreement”)
pursuant to which PER was to merge with and into Tandem; and
 
WHEREAS, in connection with the proposed merger, on January 26, 2006, Platinum
entered into a letter agreement with Duncan pursuant to which Platinum agreed to
pay to Duncan a fee for his services in connection with the proposed merger,
including introduction of the parties, as well as for future consulting services
(the “Letter Agreement”); and
 
WHEREAS, in connection with the parties’ determination to restructure the
proposed transaction, on October 4, 2006, the Merger Agreement was terminated by
the parties and on October 4, 2006, Platinum, PER, Tandem Energy Corporation
(“TEC”) and certain stockholders of Tandem, entered into an Asset Acquisition
Agreement and Plan of Reorganization (the “Acquisition Agreement”) pursuant to
which PER will acquire substantially all of the assets and assume substantially
all of the liabilities of TEC (the “Acquisition”); and
 
WHEREAS, in light of the restructured transaction, on October 26th, 2006, the
Letter Agreement was terminated by the parties thereto and the parties
acknowledged that, notwithstanding the termination of the Letter Agreement,
Platinum desires to compensate Duncan for his introduction of the parties
 
NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 
1.    Fee
 
Platinum hereby agrees to pay to Duncan, in consideration for his introduction
of TEC to Platinum, a fee of $3 million in cash upon consummation of the
Acquisition (the “Fee”).
 
2.    Representation and Warranties
 
Duncan represents and warrants that, except as set forth on Exhibit A hereto,
neither he nor any of his affiliates (i) is a party to any contract or agreement
with Platinum, Tandem or TEC or any of their respective affiliates that has not
been terminated; (ii) is an officer, director or employee of Platinum, Tandem or
TEC or any of their respective affiliates; (iii) is principal of Redwood
Consultants, LLC or any of its affiliates; (iv) was involved in the negotiation
of the terms of, or documentation relating to, the Acquisition; (v) other than
in connection with investments as a principal, has been involved in buying or
selling securities; or (vi) has been censured, disciplined, convicted, fined or,
to Duncan’s knowledge, investigated for any violations of any federal or state
securities laws.
 
3.    Acknowledgements
 
Duncan hereby agrees and acknowledges the following:
 
(a)    Regardless of whether the Acquisition is consummated, neither Platinum
nor Tandem nor TEC has any obligation to him or his affiliates pursuant to the
Letter Agreement or otherwise in connection with his role relating to the
Merger.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    In the event that the Acquisition is consummated, the Fee set forth
herein as consideration for his role in connection with the Acquisition
constitutes the full consideration payable to him or any of his affiliates and
to which he believes that he or any of his affiliates is entitled in such
regard.
 
(c)    To the extent that the Acquisition is not consummated for any reason,
Platinum will have no obligation to pay the Fee and neither Platinum nor Tandem
nor TEC shall have any liability to him or any of his affiliates.
 
4.    Release
 
Duncan, on behalf of himself, his agents, representatives, attorneys, assigns,
heirs, executors, and administrators, hereby unconditionally and irrevocably
remises, releases and forever discharges Platinum, Tandem, TEC and Shamrock
Energy Corporation and their respective past, present and future officers,
stockholders, directors, employees, representatives, attorneys, agents,
successors, divisions, companies, subsidiaries, parents and affiliates (and
past, present and future agents, directors, officers, stockholders, employees,
representatives and attorneys of such divisions, companies, subsidiaries and
affiliates), or any of them (collectively, the “Releasees”), of and from any and
all suits, claims, demands, interest, costs, attorneys’ fees, expenses, actions
and causes of action, rights, liabilities, obligations, promises, contracts,
controversies, losses and debts of any nature whatsoever that Duncan, or his
heirs, successors, legal representatives or assigns, now has, owns or holds, or
at any time heretofore ever had, owned or held, or could have owned or held,
whether known or unknown, suspected or unsuspected. This release specifically
includes any and all contracts and agreements by and between any of the
Releasees and Duncan and/or any of his affiliates, all of which are hereby
released, waived, terminated and discharged and any such contracts or agreements
shall be null and void and of no further effect as between the parties thereto,
except for the Consulting Agreement and the Termination Agreement, each dated
even date herewith. Duncan further covenants and agrees that he shall forever
forbear from pursuing and does hereby waive and withdraw any legal proceedings,
administrative or judicial, against the Releasees asserting any claim of any
arising out of or that may have existed at any time on or prior to the date of
this Agreement. Duncan represents that he has not assigned any asserted or
unasserted claims to any person or entity and acknowledges that Platinum enters
into this Agreement in reliance on that representation. Nothing herein shall
preclude Duncan from enforcing the terms of this Agreement.
 
5.    Termination
 
This Agreement shall terminate automatically upon the earlier to occur of
termination of the Acquisition Agreement or the liquidation of Platinum.
 
6.    Miscellaneous
 
(a)    Successors and Assigns; Entire Agreement; No Assignment; Severability.
This Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors or heirs, distributes and personal representatives.
This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes other prior and contemporaneous
arrangements or understandings, whether written or oral, with respect thereto.
This Agreement may not be assigned without the prior written consent of the
other party. If any portion of this Agreement is deemed unenforceable, such
provision shall be enforced to the fullest extent permitted by law and the
remainder of this Agreement shall remain in full force and effect.
 
(b)    Notices. All notices, consents and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand or (b) five (5) business days after being mailed, prepaid
postage, certified mail, return receipt requested as follows: If to the Company:
Platinum Energy Resources, Inc., 25 Phillips Parkway, Montvale, New Jersey 07645
Attention: Barry Kostiner, President, facsimile (212) 581-0002. If to Duncan:
Keith C. Thompson Esq., Law Offices of Keith C. Thompson P.C., 4216 102nd
Street, Lubbock, Texas 79423, facsimile (806) 783-8357.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)    Changes; No Waiver. The terms and provisions of this Agreement may not be
modified or amended, or any of the provisions hereof waived, temporarily or
permanently, without the prior written consent of each of the parties hereto. A
waiver or failure to enforce the terms of this Agreement or any similar
agreement by a party in one instance shall not constitute a waiver of its rights
hereunder with respect to other violations of this or any other agreement. This
Agreement may be executed in separate counterparts, each of which shall be an
original and all of which when taken together shall constitute one and the same
agreement.
 
(d)    Governing Law. This Agreement and (unless otherwise provided) all
amendments hereof and waivers and consents hereunder shall be governed by the
internal law of the State of New York, without regard to the conflicts of law
principles thereof.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

       
PLATINUM ENERGY RESOURCES, INC.
 
   
   
    By:   /s/ Barry Kostiner  

--------------------------------------------------------------------------------

Name: Barry Kostiner   Title: Chief Executive Officer       /s/ Lance Duncan   

--------------------------------------------------------------------------------

LANCE DUNCAN

 
 
3

--------------------------------------------------------------------------------

 
 
Exhibit A


Exclusivity Agreement, dated December 13, 2005, between Platinum and Duncan
Confidentiality Agreement, dated November 28, 2005, between Tandem and Duncan
Consulting Agreement, dated as of October 26, 2006, between Platinum and Duncan
 
 
4

--------------------------------------------------------------------------------

 